                                                                    1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3   CHRISTOPHER MOEHRL, on behalf    )   No. 19 C 1610
     of himself and all others        )
 4   similarly situated, et al.,      )
                                      )
 5                     Plaintiffs,    )
                                      )
 6           -vs-                     )
                                      )
 7   THE NATIONAL ASSOCIATION OF      )
     REALTORS, et al.,                )   Chicago, Illinois
 8                                    )   February 19, 2020
                       Defendants.    )   12:30 p.m.
 9
                        TRANSCRIPT OF PROCEEDINGS
10                  BEFORE THE HONORABLE ANDRE R. WOOD
11   APPEARANCES:
12   For the Plaintiffs:        SUSMAN GODFREY, LLP
                                1201 Third Avenue,
13                              Seattle, Washington 98101
                                BY: MS. BEATRICE FRANKLIN
14
                                COHEN, MILSTEIN, SELLERS & TOLL PLLC,
15                              1100 New York Avenue, NW,
                                Washington, DC 20005
16                              BY: MR. KIT A. PIERSON
                                     MR. ROBERT A. BRAUN
17
                                HAGENS BERMAN SOBOL SHAPIRO LLP,
18                              455 North Cityfront Plaza,
                                Suite 2410,
19                              Chicago, Illinois 60611
                                BY: MS. WHITNEY K. SIEHL
20
     For Defendant National
21   Association of Realtors: SCHIFF HARDIN LLP,
                              233 South Wacker Drive, Suite 7100,
22                            Chicago, Illinois 60602
                              BY: MR. JACK R. BIERIG
23
24             Patrick J. Mullen, Official Court Reporter
                 219 South Dearborn Street, Room 1412,
25                      Chicago, Illinois 60604
                           (312) 435-5565
                                                                 2

 1   APPEARANCES: (Continued.)
 2   For Defendant Realogy:   MORGAN, LEWIS & BOCKIUS LLP
                              77 West Wacker Drive,
 3                            Chicago, Illinois 60601
                              BY: MR. KENNETH M. KLIEBARD
 4
                              MORGAN, LEWIS & BOCKIUS LLP
 5                            101 Park Avenue,
                              New York, New York 10178
 6                            BY: MS. STACEY ANNE MAHONEY
 7   For Defendant
     HomeServices:            BARNES & THORNBURG LLP
 8                            One North Wacker Drive,
                              Chicago, Illinois 60606
 9                            BY: MS. DENISE A. LAZAR
10                            BARNES & THORNBURG LLP
                              11 South Meridian Street,
11                            Indianapolis, Indiana 46204
                              BY: MR. ROBERT D. MACGILL
12
13   For Defendant Re/Max:    JONES DAY
                              77 West Wacker Drive,
14                            Chicago, Illinois 60601
                              BY: MS. PAULA W. RENDER
15
16   For Defendant Keller
     Williams Realty:         HOLLAND & KNIGHT, LLP
17                            150 North Riverside Plaza,
                              Suite 2700,
18                            Chicago, Illinois 60606
                              BY: MR. TIMOTHY RAY
19                                 MR. MARTIN G. DURKIN
20                            HOLLAND & KNIGHT LLP,
                              800 17th Street, NW, Suite 1100,
21                            Washington, DC 20630
                              BY: MR. DAVID C. KULLY
22
23
24
25
                                                                   3

 1            THE CLERK: 19 CV 1610, Moehrl versus National
 2   Association of Relators.
 3            THE COURT: Okay. Let's start at this end with
 4   appearances and work our way across.
 5            MR. BRAUN: My name is Robert Braun with Cohen
 6   Milstein for the plaintiffs.
 7            MS. FRANKLIN: Good afternoon, Your Honor. Beatrice
 8   Franklin from Sussman Godfrey on behalf of the plaintiffs.
 9            MR. PIERSON: Good afternoon. Kit Pierson from Cohen
10   Milstein for the plaintiffs.
11            MS. SIEHL: Good afternoon, Your Honor. Whitney Siehl
12   from Hagens Berman for the plaintiffs.
13            MR. BIERIG: Good afternoon, Your Honor. Jack Bierig
14   from Schiff Hardin for defendant National Association of
15   Realtors.
16            MR. RAY: Timothy Ray, Your Honor, on behalf of
17   defendant Keller Williams.
18            MR. KLIEBARD: Good morning, Your Honor. Ken Kliebard
19   of Morgan Lewis on behalf of defendant Realogy.
20            MS. MAHONEY: Good morning, Your Honor -- or good
21   afternoon, Your Honor. Stacey Anne Mahoney also of Morgan
22   Lewis on behalf of defendant Realogy.
23            MR. MACGILL: And Rob Macgill on behalf of the
24   HomeServices of America defendants.
25            MS. LAZAR: Denise Lazar also for the HomeServices
                                                                     4

 1   defendants.
 2            MS. RENDER: Paula Render on behalf of Re/Max.
 3            MR. KULLY: David Kully for Keller Williams.
 4            MR. DURKIN: Martin Durkin also for Keller Williams.
 5            THE COURT: Okay. Good afternoon and thank you for
 6   your patience. I think we had set it at this time because I
 7   knew I would be having a criminal trial going on. I do, and we
 8   ran a little bit late in getting to our lunch break. So thank
 9   you for your patience while we wrapped up a witness and cleared
10   out the courtroom so that we would have room for all of you.
11            Let's start with updates on what has transpired since
12   the parties were here last. Who would like to take the lead?
13            MR. PIERSON: I'm happy to start and give you a
14   highlight and a little more detail for how I see what's going
15   on. As you know, in the Sitzer case the defendants' motion to
16   dismiss was denied and discovery is going forward in that case.
17   Per the last status conference, we have been coordinating with
18   the Sitzer plaintiffs and with the defendants, and I think it's
19   fair to say a reasonable amount of progress has been made,
20   probably the amount of progress one would hope.
21            So where the parties are at a high level is we're
22   going through the process of exchanging search terms,
23   exchanging custodians, discussing the scope of requests. My
24   sense, Your Honor -- and defendants can give their own
25   perspective -- is that we can continue to make progress on that
                                                                     5

 1   front for perhaps another month, and then at some point in
 2   these negotiations you sort of reach an impasse where you agree
 3   or disagree. My guess or my sense is that there's probably
 4   another month or so of negotiations ahead of us, and then we're
 5   going to hit that point where it's going to be very hard to
 6   make further progress until the discovery door is open.
 7            MR. BIERIG: You might want to add that you also
 8   caused several third party subpoenas to be issued.
 9            MR. PIERSON: We did. We have issued third party
10   preservation subpoenas per the discussion in court last time.
11            THE COURT: All right. So have documents been
12   produced pursuant to those subpoenas?
13            MR. PIERSON: No, they're just preserving them. We
14   have been clear to them that they have no obligation to produce
15   documents. Now, there is discovery from some of those third
16   parties in the Sitzer action, so the Sitzer plaintiffs are
17   moving forward. We told them all they need to do is preserve
18   documents.
19            THE COURT: Okay.
20            MR. BIERIG: You have specified with great
21   particularity what the documents are. These are
22   multi-specification subpoenas that were issued to I think at
23   least 18 third parties.
24            MR. PIERSON: Actually, I think actually 23, 23 third
25   parties. There are 20 MLS in the case, and absolutely we have
                                                                     6

 1   specified the documents we want preserved, as they would expect
 2   us to do.
 3            MR. BIERIG: And there are numbers of documents called
 4   for, huge amounts of documents.
 5            THE COURT: Okay. I don't have a third party coming
 6   in front of me to say that preserving a large volume of
 7   documents is an undue burden. They certainly could. I have
 8   heard of parties objecting to even document preservation
 9   subpoenas as overbroad if they're asking for a large volume of
10   documents that would not normally be retained to be retained.
11   I haven't received anything along those lines, so I have to
12   assume that the subpoena is being followed and that nobody is
13   claiming any undue burden. I will make sure that the pending
14   well-briefed motions in front of me are all decided within that
15   month period --
16            MR. PIERSON: Thank you, Your Honor.
17            THE COURT: -- so that you will be able to work out
18   and make sure you're on the right track as appropriate for
19   whatever the scope of this case is vis-a-vis the other case.
20   So that's sort of the status of the motions that are in front
21   of me. That's the status of your discovery.
22            I haven't heard any word of any possibility of a
23   settlement or a resolution among any group of parties here
24   perhaps globally or not with the other case.
25            MR. PIERSON: Well, I think if I may just comment, I
                                                                     7

 1   mean, I think realistically, Your Honor, you know, I was struck
 2   as I was on the airplane coming out here that a current article
 3   in the Economist Magazine has an article about real estate.
 4   It's entitled The Real Estate Racket, and it talks about the
 5   $75 billion that consumers are paying every year for these
 6   commissions. So I think in all frankness I'm always happy to
 7   discuss settlement. We're happy to discuss settlement, but I
 8   think this is a case where there's enough at stake that we're
 9   going to need to get well into the discovery.
10            The one other item I would mention is that we have
11   reached an understanding with Keller Williams which is relevant
12   to discovery which Mr. Ray can explain whenever it's
13   appropriate.
14            THE COURT: Okay. Go ahead.
15            MR. BIERIG: And I appreciate Mr. Pierson arguing his
16   case about the $75 billion racket, as he called it, so I'm
17   assuming that we'll ignore that. But I should advise the Court
18   that the court in Kansas City has set up a mediation for
19   possible resolution of that case which I believe is tentatively
20   scheduled for April 14th.
21            THE COURT: And is there anything that you think would
22   be appropriate for me to do here to help facilitate the
23   possibility that there might be a global resolution?
24            MR. BIERIG: I don't think so at this point, Your
25   Honor. You know, we want to sit down with the plaintiffs in
                                                                    8

 1   the Sitzer case and see what they're thinking. I can assure
 2   you that the defendants are going to approach the mediation in
 3   good faith.
 4            THE COURT: Is it with a magistrate judge --
 5            MR. BIERIG: No.
 6            THE COURT: -- or a district judge or a third party?
 7            MR. BIERIG: No, it will be a third party, former
 8   Judge Brown.
 9            THE COURT: And was that by agreement of the parties
10   in that case?
11            MR. BIERIG: Yes, it was.
12            THE COURT: Okay.
13            MS. RENDER: It was court ordered.
14            MR. PIERSON: Yeah, the Court directed the parties to
15   engage in mediation. I'm just being frank with Your Honor.
16   You know, we're basically happy to engage in mediation. You
17   know, most of these cases settle and most of these cases should
18   settle, and that's certainly the perspective we bring to it, if
19   possible. It's just I've been doing this for 35 years, and my
20   instinct, given just where the case is, a pending motion, no
21   discovery yet, my only instinct would be that it would be quite
22   premature now. But if we were ever directed to participate or
23   when we think it's appropriate, we'll absolutely proceed
24   zealously and in good faith.
25            THE COURT: What's the date of the mediation with the
                                                                     9

 1   Kansas City case?
 2            MR. BIERIG: April 14th.
 3            THE COURT: And it's with a private third-party
 4   mediator?
 5            MR. BIERIG: Yes, Your Honor, a former federal judge.
 6            THE COURT: And so the court order from that case was
 7   for you to engage in mediation. Did the Court select the
 8   mediator for you?
 9            MR. BIERIG: No, the parties. What I meant to say
10   earlier is the court ordered it but the parties selected a
11   mediator.
12            THE COURT: Okay.
13            MS. RENDER: If I could just to add to that, the court
14   has a routine procedure for all cases that requires mediation
15   to take place very early in the case, and so the court directed
16   us to follow that standing procedure.
17            THE COURT: Okay. Who bears the costs, or who will
18   bear the costs of the mediator? Presumably a third-party
19   mediator is being paid. Is it paid by the court as part of the
20   court program, or is this a program where the parties bear the
21   costs?
22            MR. BIERIG: He will be paid by the parties. How it
23   will be allocated by the parties remains to be seen, but he
24   will be paid by the parties.
25            THE COURT: Okay. So in case it comes up, my first
                                                                    10

 1   option in getting parties to certainly court-ordered mediation
 2   is to make use of our magistrate judges who are all very
 3   accomplished mediators actually and put a good amount of time
 4   into cases that require the effort. It would not usually be my
 5   practice to order parties to go to a mediation that would
 6   require the parties to bear the costs of a private mediator.
 7   If the parties were in agreement that that's what they wanted
 8   to do and they wanted the Court to decide how the costs should
 9   be allocated or something like that, that might be a different
10   situation.
11            So I just sort of put that out there as a first option
12   to the parties. Parties have come to me sometimes in
13   complicated cases and said that they want to do private
14   mediation and ask are there suggestions for people that might
15   be appropriate for that type of case. That's the kind of thing
16   I may be able to help with if and when we get to that stage.
17            Otherwise, frankly, if this case seems after the
18   motions are decided to be ripe for a settlement conference, I
19   may send you to have a discussion with our mediator, our
20   magistrate judge mediator, I should say, who I think has quite
21   a bit of experience in cases of this sort of complexity.
22            What else should I know about what has happened?
23   Otherwise, we can discuss a timeline and the next steps.
24            MR. RAY: Yes, Your Honor. As of January 31, there
25   was an amended scheduling order that was issued in Sitzer, and
                                                                    11

 1   I have a copy of it if Your Honor would like to see it.
 2            THE COURT: If you have a copy, you can hand up it to
 3   Enjoli. Let's provide a -- is there a docket number or
 4   something so that the other parties know what you've handed me?
 5            MR. RAY: Document 203.
 6            THE COURT: Okay.
 7            MR. RAY: So, Your Honor, in light of that amended
 8   scheduling order in Sitzer, I'd like to represent the Keller
 9   Williams' position. The time constraints that we were under
10   are now materially different. When we were here last and
11   facing motions for class certification in August of this year,
12   we all agreed that it would likely be impossible to try to
13   align the cases, but this extension changes that.
14            The Moehrl plaintiffs have now participated in all the
15   Sitzer meet-and-confers and have been involved in all
16   meaningful discovery conversations and decisions in Sitzer.
17   The Moehrl plaintiffs have propounded discovery requests that
18   we have answered. Those requests overlap substantially with
19   the requests propounded by the Sitzer plaintiffs.
20            We are currently undertaking the effort of gathering
21   discovery in Sitzer, and we believe that because of the overlap
22   we should be able to to collect documents in response to both
23   sets of requests for production through one collection. By
24   doing so, we also see an opportunity to minimize the need for
25   two depositions of our representatives.
                                                                    12

 1            I think it should be noted that Keller Williams is
 2   situated differently than some of the defendants that are up
 3   here. We are a franchise company, so the burden on us would be
 4   different than some of the other defendants in terms of
 5   collecting discovery.
 6            THE COURT: Because there's not a centralized system?
 7            MR. RAY: Because there is a centralized system and
 8   because we don't have any company-owned brokerages.
 9            In recognizing this possibility, we've met and
10   conferred with plaintiffs, as was referred to earlier. We've
11   met with plaintiffs' counsel in Moehrl, and we have the plan in
12   place concerning various aspects of discovery and know how we
13   would like to proceed.
14            Although we supported the stay the last time we were
15   in court, we now view the amendment of the Sitzer scheduling
16   order as a material change in circumstances that presents an
17   opportunity to try to streamline some aspects of the two cases
18   and align our discovery efforts.
19            THE COURT: On that point, I see that it looks like
20   the class certification schedule, so discovery related to class
21   certification is now --
22            MR. RAY: February of 2021.
23            THE COURT: So a year from now.
24            MR. RAY: Correct.
25            THE COURT: So what is it that motivated the amendment
                                                                   13

 1   of the schedule?
 2            MR. PIERSON: I think they -- you know, we're in
 3   communication with the Sitzer plaintiffs, and we've been open
 4   about that with the defendants. I think they correctly
 5   concluded and I think both sides correctly concluded down there
 6   that getting that discovery going in August or by August of
 7   this summer was just not realistic. So they have basically, as
 8   I understand it, they basically have pushed their schedule back
 9   by six months with the court's concurrence.
10            THE COURT: Okay.
11            MR. RAY: That's correct.
12            THE COURT: Okay. I didn't mean to divert things a
13   bit, but I wanted to make sure I understood kind of why we are
14   getting to this change in the schedule. Go ahead and let me
15   know why your position has changed. You now think that it's
16   possible to coordinate, and you've discussed a way forward with
17   other parties?
18            MR. RAY: We have.
19            THE COURT: And is everybody in agreement?
20            MR. BIERIG: No.
21            MR. RAY: Well, let me just finish, Your Honor.
22            THE COURT: I guessed that from your expression as he
23   was making his pitch.
24            MR. RAY: I just want to state for the record that at
25   this time we withdraw our support for the stay as to Keller
                                                                      14

 1   Williams, and we request the Court to allow the discovery to
 2   proceed against Keller Williams.
 3              THE COURT: Interesting. Okay. Are there other
 4   defendants that similarly are open to allowing discovery to
 5   stay -- or the stay to be lifted as to their particular
 6   clients?
 7              MS. MAHONEY: To the contrary, Your Honor.
 8              THE REPORTER: Could everyone state their names when
 9   they speak? Thank you.
10              MS. MAHONEY: Stacey Anne Mahoney on behalf of
11   Realogy. To the contrary, Your Honor, Keller Williams finds
12   itself singularly situated as a defendant who is willing to
13   continue to go forward with discovery in this case despite the
14   stay of discovery. In fact, what we really think is that the
15   stay of discovery should be in place and continue to be in
16   place.
17              We very much appreciate the Court's suggestion that
18   the motions to dismiss will be able to be addressed within the
19   next month. We still feel very strongly that our motions are
20   very sound and that either they will eliminate the need for
21   discovery in this case altogether or they will sculpt it in a
22   way that will be meaningfully different from the defendants'
23   perspective.
24              The discovery in these cases, Your Honor, is
25   substantially different. It's substantially different in the
                                                                    15

 1   ways that the plaintiffs originally argued in order to defeat
 2   the motion to transfer, and now that we've actually seen the
 3   plaintiffs' request for discovery in this case and the
 4   plaintiffs' requests for discovery in the Kansas City case, we
 5   can see with some greater degree of specificity what the
 6   differences are, not only as to the parties' discovery but the
 7   third-party discovery which is vastly different and was one of
 8   the things we talked about with you, Your Honor, the last time
 9   we were before you.
10            So what we'd like if you are inclined at all to think
11   about lifting the stay of discovery for any entity other than
12   Keller Williams on the defense side, we would really very much
13   like an opportunity to brief these issues for Your Honor.
14   We've actually now briefed this several times and we've had
15   argument on this issue several times, so what we will be able
16   to share with you is new and additional facts that are actually
17   grounded in where the discovery is in each of these cases.
18            But, no, the other defendants are not at all onboard
19   with this idea that the discovery stay should be lifted,
20   especially and particularly in light of Your Honor's suggestion
21   that the motions to dismiss might be able to be resolved within
22   the next month or so.
23            THE COURT: So hopefully we can avoid additional
24   briefing on this issue, is there prejudice to the other
25   defendants if I carved out an exception to the stay just for
                                                                    16

 1   Keller Williams?
 2            MS. RENDER: I don't believe there is, Your Honor.
 3   Paula Render for Re/Max.
 4            MR. MACGILL: Rob Macgill for HomeServices. So long
 5   as your stay remains in place as to the other defendants, no,
 6   we don't see any reason that this could not go forward as to
 7   Keller Williams. But I would like to echo one of the things
 8   that was indicated by Ms. Mahoney, and that is that we're a
 9   month away, it sounds like, from a ruling that's going to
10   define the case in material ways, and making a change now does
11   not seem to be reasonable.
12            What I hear as a theme, what Mr. Ray said is that
13   perhaps there's been an accommodation vis-a-vis his client
14   individually in that there may be a single deposition if he
15   lifts his stay as to his client. Well, that's his business and
16   their business, but taking apart the stay for the reasons
17   stated to us does not make sense in the context of what the
18   Court has planned.
19            Furthermore, with respect to the HomeServices
20   defendants, to suggest in the initial presentation to you here
21   this afternoon, Your Honor, that these cases are similar is
22   just not correct as far as HomeServices is concerned. If it's
23   going to be visited, we'd like a chance to brief it and
24   describe why these are two materially different cases.
25            But that's a long way of saying that we would ask that
                                                                    17

 1   the stay be in place, that we wait a month to see how things
 2   go, and let the Court get a chance to make the decision.
 3            By our calculations -- and we went through the docket
 4   somewhat carefully from the HomeServices perspective -- this is
 5   the fifth time that the plaintiffs through this new approach to
 6   Mr. Ray of making some discovery accommodation, this is the
 7   fifth time in this court where we addressed the stay issue.
 8            THE COURT: Which is why I don't want any further
 9   briefing.
10            MR. PIERSON: Yeah, Your Honor. If I can make a --
11            THE COURT: I've got plenty of briefing on the merits
12   to actually read and address.
13            MR. PIERSON: Of course you did, Your Honor,
14   absolutely. If I could just make a couple comments, first I
15   don't think it will bother Mr. Ray to have me say this, but we
16   were approached by Keller Williams who thought that the stay --
17   you know, Mr. Ray has articulated it adequately for his client.
18   He didn't think the stay made sense at least for his client
19   anymore. So it's not that we were trying to bang on the issue
20   again, but we were approached and had very constructive and
21   professional conversations and agreed at the end of the day
22   that there was a way to move forward with regard to them.
23            I think there's no reason to lift the stay as to them
24   because, you know, why not start making progress where the
25   plaintiffs want to do it and the defendant isn't objecting and
                                                                    18

 1   other defendants are raising objections. You know, it is our
 2   view -- and I don't think the issue needs to be re-briefed. It
 3   is our view of the stay that, you know, our goal is to move
 4   this case as quickly as possible for everybody.
 5            We think the court in Missouri was absolutely right
 6   about the motion to dismiss and so, you know, as you know, we
 7   think the stay should be lifted. But, you know, I really
 8   appreciate the fact that Your Honor says we're going to have a
 9   relatively prompt ruling on the motion to dismiss, and then the
10   issue of what discovery goes forward, we can take it up then.
11            THE COURT: Is Keller going to provide copies of all
12   the discovery here to the other defendants as well, or is that
13   already happening because of the other case?
14            MR. RAY: We're all sharing information that's being
15   provided with the others and, yes, we would be happy to do
16   that. Let me just make one other point, because it was said
17   that somehow we're being used by the plaintiffs to advance
18   their point. Nothing could be further from the truth. What we
19   are doing today is what we believe is in the best interest of
20   our client in light of the work, the substantial amount of work
21   that is already going on in both of these cases. So I just
22   want to be clear about that. This is in the best interest of
23   Keller Williams, not because we're being prodded to do so by
24   the plaintiffs.
25            MS. RENDER: Your Honor, may I clarify something?
                                                                     19

 1   Maybe I'm the only one who's thinks this. It's entirely
 2   possible. I'm Paula Render for Re/Max. Defendants are not
 3   sharing any productions or documents from Moehrl, for the
 4   Moehrl case. When we produce documents in Sitzer, then we are
 5   sharing them among ourselves, and we are producing at least
 6   part of that to the plaintiffs as well. But I just wouldn't
 7   want Your Honor to think that we were producing documents among
 8   ourselves in Moehrl.
 9              MR. RAY: That's correct.
10              THE COURT: Yes. What I understood -- and I think it
11   was in response to my question which referenced the existence
12   of the other case -- was because there's discovery ongoing
13   there the productions from Keller would be available to the
14   other parties in any case.
15              MR. RAY: Right, and that's what I took it to mean,
16   correct.
17              MS. RENDER: Thank you, Your Honor.
18              THE COURT: Okay. So under these circumstances I
19   don't see a compelling reason not to allow discovery to proceed
20   with respect to Keller Williams. There's no objection from
21   Keller. This is from their perspective sort of an economy of
22   scale type issue. They're producing a lot. They're already
23   doing it once. They want to be able to avoid having to do it a
24   second time. It does not seem like it's going to impose any
25   undue burdens on any of the other parties, so I think that it
                                                                    20

 1   make sense.
 2            In any case, I expect that by the time we get
 3   certainly to the end of March you'll know my ruling. Then I'll
 4   probably have you back in around that time, and we'll be
 5   discussing a more fulsome discovery plan here anyway, perhaps
 6   one that aligns with the new schedule which does look more
 7   reasonable to me than what I recall the original schedule was.
 8   As you know, I had some --
 9            MR. PIERSON: Reservations.
10            THE COURT: -- skepticism at how quickly the schedule
11   that was originally imposed had the parties getting to class
12   certification and other issues. It looks like there's a little
13   more reasonable breathing room in the new schedule.
14            So it will be reflected in the order that the stay is
15   lifted, and it's limited just to Keller Williams. Does that
16   mean that there is a corporate deposition in the works? That
17   is the one thing that potentially could make everybody else do
18   a significant amount of work if they have to prepare to attend
19   and hear what your person says.
20            MR. RAY: No.
21            THE COURT: Okay.
22            MR. PIERSON: And what I would say is we reached an
23   understanding about how we'll go forward with depositions, but
24   I wouldn't anticipate a deposition of Keller Williams, you
25   know, unless there's some unforeseeable reason why we might
                                                                    21

 1   want to do it. You know, with regard to Keller Williams, we're
 2   presumably going to look at their documents first, and that's
 3   going to take awhile.
 4        (Discussion off the record.)
 5            MS. MAHONEY: And, Your Honor, this may be putting the
 6   cart before the horse and more appropriate to discuss in detail
 7   the next time we get together, but I will suggest to you on
 8   behalf of the defendants that it continues to be unlikely that
 9   there is any way that discovery in this case, which is a much
10   broader scope than the Sitzer case, could be completed on the
11   Sitzer schedule even with that extension. So I just wanted to
12   suggest that to you, Your Honor, because I think you indicated
13   maybe we could get it all done according to that schedule, and
14   I think that that's not a meaningfully likely outcome.
15            So I appreciate what Keller Williams has accomplished
16   for its client here today, but that kind of complete
17   coordination, I think, Your Honor, is not what's going to be
18   able to be accomplished here. So that's just to share that
19   with you, Your Honor, because you had voiced a thought in the
20   other direction.
21            THE COURT: You'll have an opportunity to make that
22   argument when we put the schedule in place.
23            Okay. Good. I'm glad the parties are making
24   progress. I will set a date for us to gather again, and I'm
25   working around another trial. I'm going to suggest Friday,
                                                                    22

 1   April 10th, 9:00 o'clock.
 2            MR. BIERIG: My birthday.
 3            MR. PIERSON: I'll bring the cake.
 4            MR. RAY: You said 9:00 o'clock?
 5            THE COURT: 9:00 o'clock. So I'm setting it apart
 6   from my normal status schedule to make sure we have adequate
 7   time to discuss it.
 8            MR. BRAUN: Your Honor, it's my understanding that
 9   that day is Passover, actually.
10            THE COURT: Oh, okay.
11            MR. BRAUN: So I think that may be an issue that
12   affects, you know, multiple attorneys in the case, though I
13   don't know if that's true.
14            THE COURT: We can put it someplace else if it imposes
15   a conflict.
16            MR. RAY: And I would just also add because we're
17   likely to have the mediation the following week, perhaps we
18   could do it the week after that.
19            THE COURT: After the mediation?
20            MR. RAY: Correct.
21            THE COURT: Because you'd like to see how that
22   mediation goes.
23            MR. RAY: Perhaps, yes.
24            THE COURT: Okay. And the mediation is April?
25            MR. RAY: 14th.
                                                                     23

 1              THE COURT: The 14th? I could see the parties, I
 2   think, on April 16 sort of mid-morning or the 17th at 9:00
 3   o'clock.
 4              MR. PIERSON: Either would be fine with us, Your
 5   Honor, whatever works for you and the defendants.
 6              MR. RAY: Either is fine with us as well.
 7              MR. KLIEBARD: I have a slight preference for
 8   Thursday, but I don't want to --
 9              MR. RAY: That's fine.
10              THE COURT: Okay. Enjoli, let's find a separate time
11   for them on Thursday, April 16?
12              THE CLERK: And how long or how much time?
13              THE COURT: Let's allow a half-hour slot, so we're
14   probably talking about a 10:30 or 11:00 time.
15              THE CLERK: Let's do 4/16 at 11:00.
16              THE COURT: Okay, April 16th at 11:00 a.m. At the
17   time I issue the opinion on the pending motions, I may also lay
18   out a little agenda for items that I would like to cover at
19   that hearing, and at that time if other parties want to add
20   things to the agenda you can do so.
21              MR. PIERSON: Okay.
22              THE COURT: Okay. Thank you.
23              MR. PIERSON: Can I raise one thing quickly, Judge?
24   One of my colleagues who is always sharper than me at these
25   meetings, one of the topics on which he felt there might be
                                                                    24

 1   some uncertainty is it's possible there are going to be some
 2   depositions that would go forward in the Sitzer action. I
 3   don't know that that's the case, but it's possible. I think
 4   our understanding has been -- well, I don't want to overstate
 5   it. I think the question is this. If they start going forward
 6   with some depositions there, can we attend and participate in
 7   some way if the depositions are already going forward? I
 8   thought maybe. That may not happen in the next two months.
 9            THE COURT: I believe the prior ruling was that was
10   not part of the limited coordination that was ordered.
11   Certainly if I were going to revisit the issue, which again I'm
12   really not inclined to do since we've already discussed the
13   stay multiple times, I'd be most concerned with hearing what
14   plaintiffs in the other case thought about that, if having
15   another group come and sit in on depositions does materially
16   affect things and might throw off timing with so many parties.
17   I assume there's some sort of an understanding as to allocation
18   of time, length of depositions, things like that, and throwing
19   in another plaintiff group would seem to me to alter that
20   landscape.
21            MR. PIERSON: Well, fair enough. Maybe it's a
22   hypothetical that may not happen. My guess is the Sitzer
23   plaintiffs would be more than happy to have us there, but maybe
24   we just -- the issue has been raised a lot. If we can't work
25   it out with them and we feel like we really need to raise it,
                                                                   25

 1   we will, but we'll try not to.
 2            THE COURT: Yes, try not to. If you do need to raise
 3   it, go ahead and file a motion. One way to approach motion
 4   practice on things like that to avoid prolonging the
 5   decisionmaking is if you file a single document that lays out
 6   the various positions of the parties, you know, where it's not
 7   the type of thing where I would expect to need a lot of legal
 8   argument, so it's really just a matter of here are the various
 9   positions of the parties, that's the kind of thing that can be
10   decided in one short hearing without additional briefing.
11            MR. PIERSON: Okay.
12            THE COURT: Okay. We're adjourned unless there's any
13   other issue.
14            MR. BIERIG: One other thing, Your Honor. As the
15   Court is considering the motions to dismiss, if the Court has
16   any questions, we're happy to come in and try to answer any
17   questions the Court may have as you consider what we regard as
18   a very substantive motion to dismiss.
19            THE COURT: I appreciate that. Thank you.
20            MR. PIERSON: Thank you, Your Honor.
21            MR. BIERIG: Thank you, Your Honor.
22            MR. RAY: Thank you, Your Honor.
23            MS. MAHONEY: Thank you, Your Honor.
24            THE COURT: We're adjourned.
25       (Proceedings concluded.)
                                                                   26

 1                        C E R T I F I C A T E
 2            I, Patrick J. Mullen, do hereby certify that the
 3   foregoing is a complete, true, and accurate transcript of the
 4   proceedings had in the above-entitled case before the Honorable
 5   SARA L. ELLIS, one of the judges of said Court, at Chicago,
 6   Illinois, on February 19, 2020.
 7
 8                              /s/ Patrick J. Mullen
                                Official Court Reporter
 9                              United States District Court
                                Northern District of Illinois
10                              Eastern Division
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
